NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 12-4235
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                                 MARKCUS GOODE,

                                                Appellant
                                     ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                           (E.D. Pa. No. 2-11-cr-00204-01)
                     District Judge: Honorable Gene E.K. Pratter
                                    ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 7, 2013

           Before: FUENTES, GREENBERG, and BARRY, Circuit Judges.

                           (Opinion Filed: October 30, 2013)
                                    ____________

                              OPINION OF THE COURT
                                   ____________

FUENTES, Circuit Judge:

      Markcus Goode appeals from the District Court’s final judgment of conviction and

sentence and requests a new trial. Goode raises two issues on appeal: (1) whether the

District Court properly denied Goode’s motion to suppress physical evidence obtained
during a vehicle search, and (2) whether the District Court erred in admitting certain

testimony at trial. For the reasons that follow, we affirm the District Court’s denial of

Goode’s motion to suppress and affirm the District Court’s final judgment of conviction.

I.     Factual and Procedural Background

       On March 31, 2011, a grand jury in the Eastern District of Pennsylvania returned

an indictment charging Markcus Goode and three other individuals with participating in a

conspiracy to commit bank fraud and aggravated identity theft and with substantive acts

of bank fraud and aggravated identity theft. Before trial, Goode, along with co-

defendants Promise Mebrtatu and Milan Douglas, filed a motion to suppress physical

evidence seized during Vermont state troopers’ search of the rental car in which they

were traveling.

       Co-defendant Goode’s niece, Charmaine Mitchell, rented the car in question from

Dollar Rental Car, and Goode was driving the car when it was stopped and searched.

Promise Mebrtatu, Milan Douglas, and Jessica Randolph were passengers in the car at the

time. Neither Goode’s name nor any of the passengers’ names were listed on the rental

agreement.

       During the car search, the officers recovered several items related to bank fraud

and identity theft, including checkbooks in different names and an envelope containing

photocopies of processed checks. The photocopied checks were wrapped around

Pennsylvania driver’s licenses, and, while the names on the Pennsylvania licenses

matched those on the photocopied checks, the license photos were all of Jessica

Randolph. Vermont law enforcement also found containers of Krazy Glue, a box of

                                             2
disposable medical gloves, and a bottle of isopropyl alcohol, materials that can be used to

produce fraudulent identification cards.

       On December 1, 2011, the District Court held a hearing on the motion to suppress

evidence recovered during the car search. The Court subsequently denied the motion to

suppress in a written opinion. In pertinent part, the District Court held that “Defendants

all lack standing to challenge the search of this rental car because none of them was listed

on the rental agreement as an authorized driver.” App. 105. Additionally, the Court held

that the car search followed Goode’s voluntarily and freely given consent and that there

was probable cause to conduct the search.

       At trial, the government presented several witnesses, including law enforcement

officers, bank fraud investigators, a fingerprint expert, and individuals recruited by

Goode and co-defendant Mebrtatu to conduct the fraudulent transactions. United States

Postal Inspector Frank Busch testified about the roles played by participants in typical

bank fraud and identity theft schemes. Inspector Busch explained that, in his experience,

these schemes typically involve a ringleader who orchestrates the fraud; lieutenants who

recruit participants and facilitate the ringleader’s requests; and check runners who

complete the fraudulent transactions. Defense counsel’s only objections to Inspector

Busch’s testimony went to the relevance of the testimony, and the District Court denied

these objections.




                                              3
       After hearing the evidence at trial, a jury convicted Goode of some, but not all, of

the 38 counts in the indictment. On November 5, 2012, the District Court sentenced

Goode to a total of 126 months imprisonment. Goode timely filed this notice of appeal.1

II.    Analysis

       A.     Motion to Suppress

       On appeal, Goode argues that the District Court erred in denying the motion to

suppress evidence seized during the rental car search. As we held in Goode’s co-

defendant’s case, United States v. Mebrtatu, No. 12-4300, the District Court correctly

concluded that Goode and his co-defendants lacked standing to challenge the car search.

See United States v. Kennedy, 638 F.3d 159, 165 (3d Cir. 2011). Therefore, we affirm the

District Court’s denial of the motion to suppress.

       B.     Inspector Busch’s Testimony

       Goode next argues that the District Court erred in admitting Inspector Busch’s

testimony. Goode asserts, for the first time on appeal, that the government did not

provide notice that expert testimony would be introduced, as required under Rule 16 of

the Federal Rules of Criminal Procedure. He also asserts, for the first time on appeal,

that Inspector Busch delivered inadmissible expert testimony. Because Goode failed to

object on these grounds at trial, we apply plain error review.

1
 The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction
pursuant to 28 U.S.C. § 1291. “This Court reviews the District Court’s denial of a
motion to suppress for clear error as to the underlying factual findings and exercises
plenary review of the District Court’s application of the law to those facts.” United
States v. Perez, 280 F.3d 318, 336 (3d Cir. 2002). We review for plain error the District
Court’s decision to admit evidence in the absence of an objection to its admissibility. See
United States v. Rivas, 493 F.3d 131, 136 (3d Cir. 2007).
                                             4
       To establish plain error, a defendant must show that the “error was clear or

obvious under current law” and “affected the outcome of the trial.” United States v.

Rivas, 493 F.3d at 136. “If these requirements are met, we may reverse, if the error

‘seriously affect[ed] the fairness, integrity, or public reputation of judicial proceedings.’”

Id. (alteration in original) (citing Johnson v. United States, 520 U.S. 461, 470 (1997)).

       Assuming, without deciding, that the District Court erred in admitting Inspector

Busch’s testimony, the District Court did not commit plain error because this testimony

did not affect the outcome of Goode’s trial. Given the overwhelming evidence against

Goode, the outcome of his case would have been the same regardless of Inspector

Busch’s testimony about typical bank fraud and identity theft schemes. Accordingly,

Goode has failed to establish plain error, and his conviction shall not be disturbed.


                                             III.

       For the foregoing reasons, we affirm the District Court’s denial of Goode’s motion

to suppress and affirm the District Court’s judgment.




                                              5